Citation Nr: 1819573	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. George, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

In July 2016, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's current hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, service connection is available if the disease is manifested to a compensable disease with a year of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309(a).  Chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Under 38 C.F.R. § 3.385, the Veteran currently has hearing impairment for VA purposes in both ears.  It has been described as mixed or sensorineural hearing loss bilaterally, as shown by the hearing tests described below.  He contends that his hearing loss is due to a plane crash during service that caused him to become unconscious.

During the Veteran's entrance examination, a whisper test was conducted, and the Veteran scored 15/15 bilaterally.

In April 1964, a hearing test was conducted.  The Veteran's military occupational specialty (MOS) was multi engine airplane mechanic.  This was conducted as a flight examination.  At that time, the American Standards Association (ASA) units for measuring hearing were used.  Today, the International Standards Organization-American National Standards Institute (ISO-ANSI) units for measuring are used.  The Veteran's converted hearing loss results were:




HERTZ


Apr.1964
500
1000
2000
3000
4000
RIGHT
30
20
20
NA
20
LEFT
25
20
20
NA
10

These converted results do not demonstrate impaired hearing for VA purposes under 38 C.F.R. § 3.385.

In June 1964, the Veteran suffered a head injury as a result of a plane crash.  The Veteran's January 1965 separation examination shows the following converted pure tone thresholds:




HERTZ


Jan. 1965
500
1000
2000
3000
4000
RIGHT
15
10
10
NA
5
LEFT
15
10
10
NA
5

The Board notes that these represent conversions from all zeros shown on the examination report as measured in the ASA units.

After service, in June 1975, the Veteran filed a claim that included service connection for a concussion.  A VA examination was conducted in November 1975.  The Veteran reported multiple symptoms in conjunction with the concussion claim, including right ear pain, but not any hearing loss.  Although no hearing tests were done, the ears portion of the examination is marked as normal.

In July 2010, the Veteran was afforded a VA examination of his hearing.  Pure tone thresholds were as follows:




HERTZ


July 2010
500
1000
2000
3000
4000
RIGHT
20
20
35
45
65
LEFT
50
45
45
45
75

Speech discrimination scores were 94 percent for the right ear and 96 percent for the left ear.  

The Veteran noted that after his plane crash, he had a procedure to pierce his right ear drum and that since then, possibly due to blood in the right middle ear space, he has had numerous ear infections.  The Veteran reported having worked as a carpenter with only occasional use of hearing protection.

The examiner opined that hearing loss was less likely than not related to service, including the Veteran's head injury.  He noted that testing in 1964 and 1965 showed normal hearing.  The service treatment records (STRs) noted some bleeding from the right ear at the time of the accident, but no evidence of hearing loss.

Another examination was conducted in January 2011, at which time pure tone thresholds were as follows:




HERTZ


Jan. 2011
500
1000
2000
3000
4000
RIGHT
25
25
25
40
55
LEFT
45
45
50
45
75

Speech discrimination scores were 94 percent bilaterally.  Hearing loss was again said to be less likely than not related to service as audiometric testing in 1964 and 1965 showed normal hearing and that the Veteran worked as a carpenter most of his life.

In his March 2012 substantive appeal to the Board, the Veteran noted he work for a carpenter for only five years and that hearing protection was provided.

A VA addendum opinion was obtained in June 2013 by a physician, in which the examiner noted that, while hearing loss can be associated with traumatic brain injuries (TBI), the medical literature points to acute and immediate dysfunction.  Because the Veteran had normal hearing at separation, the examiner opined it was less likely than not the Veteran's hearing loss was related to his noise exposure during service or was a residual of a TBI.  

In July 2016, the Board remanded the claim for a new examination and new medical opinion.  The Board did not find the prior opinions entirely sufficient because the change from ASA to ISO-ANSI units of measuring pure tone thresholds may not have been considered and because the April 1964 audiometric examination was not expressly discussed.

In October 2016, the Veteran was afforded a new VA examination, at which time the following pure tone thresholds were revealed.




HERTZ


Oct. 2016
500
1000
2000
3000
4000
RIGHT
20
20
40
45
60
LEFT
50
50
45
45
75

Speech discrimination scores were 94 percent in the right ear and 98 percent in the left ear.  Functional impacts of the Veteran's hearing loss included difficulty to understand speech heard in backgrounds of noise.

The examiner opined that the Veteran's hearing loss in each ear was less likely than not related to service.  She stated that there was no induction audiogram and that the separation audiogram, when converted from ASA to ISO units revealed hearing to be well within normal limits at the time of separation.  Further, while the April 1964 audiogram showed mild hearing loss in both ears, because the hearing loss was not shown on separation a few months later, such hearing loss was temporary.

The Board finds that service connection for hearing loss is not warranted.  First, the Board notes that the April 1964 audiogram was conducted before the Veteran's TBI.  Second, the Veteran's January 1965 audiogram was normal, even when converted from ASA to ISO measurements.  Thus, as opined by the 2016 examiner, whose opinion is the most persuasive evidence of record, any hearing loss resulting from the TBI had resolved prior to the Veteran's separation from service.  Moreover, although the October 2016 examiner referred to the April 1964 test as showing mild hearing loss, it did not show hearing impairment for VA purposes.  Thus, while the results may be considered some type of loss that is worse than normal medically speaking, the regulatory definition does not consider the results to be hearing loss.

Furthermore, had the Veteran experienced hearing loss as a result of his TBI, it would have been acute and immediate, as stated by the March 2012 examiner.  Though the Board subsequently remanded for a new medical opinion, the Board may rely on the examiner's discussion of the association between TBI and hearing loss and the onset of such hearing loss after a TBI.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).   Because, as stated by the October 2016 examiner, any acute and immediate hearing loss resulting from the TBI resolved prior to service, it is less likely than not that the Veteran's current hearing loss is related to service.

The Veteran is competent to report a decrease in ability to hear.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's report as to the continuity of his hearing loss is less convincing than the medical evidence of record.  The Veteran has not provided any evidence of examinations or specifics regarding his hearing loss showing he has had hearing loss since his TBI, other than his generic statement that his hearing loss began after the June 1964 plane crash.  This is not consistent with the more detailed medical evidence of record, to include the opinion of the October 2016 examiner, which relates the medical evidence of record to a conclusion regarding the etiology of the Veteran's hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Additionally, the November 1975 VA examination weighs against continuity of symptomatology.  

Thus, the Board has found that the October 2016 medical opinion is entitled to more probative weight, and the Board finds that the Veteran's current hearing loss is not related to service.  As such, the evidence does not show that hearing loss for VA purposes, including sensorineural hearing loss, manifested during service or within a year of service, or that the current hearing loss is otherwise related to service.  Accordingly, there is no reasonable doubt to resolve, and service connection for hearing loss is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


